DETAILED ACTION
This office action is responsive to application 16/813,858 filed on March 10, 2020.  Claims 1-20 are pending in the application and have been examined by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on March 10, 2020 was received and has been considered by the Examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	It appears that claims 1 and 11 are referring to elements of different embodiments.  For instance, figure 1 shows the reset circuitry connected between the photodetection element and a high level voltage node, whereas figure 12 shows the reset circuitry connected between an anode of the photodetection element and a low level voltage node.

	Claim 20 recites “the photodetection apparatus” at line 4 thereof.  However, no photodetection apparatus is previously recited in claim 20.  Therefore, it is unclear what this recitation is referring to.  As such, claim 20 is deemed indefinite by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palubiak (US 2020/0252564).

	Consider claim 1, Palubiak teaches:
	A photodetection apparatus (figure 4) comprising: 
	a photodetection element (SPAD, 24, paragraphs 0036 and 0018); 
	first reset circuitry (i.e. including transistors 102 and 104) configured to select whether to set on-resistance between a first voltage node (i.e. ground, 28) and a terminal (VA) of the photodetection element (24) to a first value (see paragraphs 0039 and 0040); 
	second reset circuitry (i.e. including transistor 106) configured to select whether to set the on-resistance to a second value smaller than the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraph 0040); and 

	set the on-resistance to the first value by the first reset circuitry (i.e. via control signal VQ) after the photodetection element (24) detects light (e.g. after t4 in figure 7); and set the on-resistance to the second value by the second reset circuitry (i.e. via control signal VR2) after the first reset circuitry select to set the on-resistance to the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraphs 0040 and 0059, figure 7).

	Consider claim 2, and as applied to claim 1 above, Palubiak further teaches the control circuitry (112) is configured to: set the on-resistance to the first value by the first reset circuitry (102, 104) after the photodetection element detects light (e.g. after t4 in figure 7); and set the on-resistance to the second value by the second reset circuitry (106) based on a voltage at the terminal (VA) of the photodetection apparatus (“before SPAD node VA is completely reset (e.g., completely pulled low), SPAD node VA is pulled high by the third incident photon.  Since node VA and node VPD are both pulled high, quench reset logic 112 (in FIG. 4) may turn off transistor 102 to enable quenching using the first reset path and to turn on transistor 106 to enable reset using the second reset path” paragraph 0059).

	Consider claim 3, and as applied to claim 1 above, Palubiak further teaches
A) low after detection of the first photon at t2 in figure 1, paragraph 0057), and sets the on-resistance to the first value by the first reset circuitry (102, 104) after holding the terminal of the photodetection element at the first voltage, and sets the on-resistance to the second value by the second reset circuitry (106) after the first reset circuitry (102, 104) sets the on-resistance to the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraphs 0040 and 0059, see figure 7).

	Consider claim 4, and as applied to claim 3 above, Palubiak further teaches the control circuitry (112) comprises voltage hold circuitry (see the circuitry in figure 5) to hold the terminal (VA) of the photodetection element (24) at the first voltage for a predetermined duration (e.g. until a next photon is received at t3 in figure 7) in response to that the terminal (VA) of the photodetection element (24) is set at a second voltage different from the first voltage after the photodetection element detects light (i.e. after the terminal (VA) is set high after the first photon is detected at t2 in figure 7).

	Consider claim 10, and as applied to claim 1 above, Palubiak further teaches the photodetection element is an avalanche photodiode (SPAD, 24, paragraphs 0036 and 

	Consider claim 12, and as applied to claim 10 above, Palubiak further teaches a plurality of avalanche photodiodes (24) arranged in a one-dimensional direction or a two-dimensional direction (e.g. in a two-dimensional array (60) of SPAD pixels (20), as shown in figure 2, paragraph 0026); and active quench circuitry disposed corresponding to each of the avalanche photodiodes (24), the active quench circuitry comprising the first reset circuitry (104, 106), the second reset circuitry (102), and the control circuitry (112, see figure 4).

	Consider claim 13, Palubiak teaches:
	An electronic apparatus (figures 1, 2 and 4) comprising: 
	a light detector, comprising a photodetection apparatus (figure 4), configured to receive second light including reflected light obtained by reflecting first light at an object (i.e. configured to receive incident photons, paragraph 0036); 
	an A/D converter to generate a digital signal corresponding to the second light (see “ADC”, paragraphs 0022 and 0027); 
	a memory to store the digital signal (see “memory”, paragraphs 0022 and 0027); and 

	wherein the photodetection apparatus (figure 4) comprising:   
	a photodetection element (SPAD, 24, paragraphs 0036 and 0018); 
	first reset circuitry (i.e. including transistors 102 and 104) configured to select whether to set on-resistance between a first voltage node (i.e. ground, 28) and a terminal (VA) of the photodetection element (24) to a first value (see paragraphs 0039 and 0040); 
	second reset circuitry (i.e. including transistor 106) configured to select whether to set the on-resistance to a second value smaller than the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraph 0040); and 
	control circuitry (quench reset logic, 112, paragraph 0036) configured to: 
	set the on-resistance to the first value by the first reset circuitry (i.e. via control signal VQ) after the photodetection element (24) detects light (e.g. after t4 in figure 7); and set the on-resistance to the second value by the second reset circuitry (i.e. via control signal VR2) after the first reset circuitry select to set the on-resistance to the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the 

	Consider claim 14, and as applied to claim 13 above, Palubiak further teaches floodlight circuity to emit the first light as floodlight (“light-emitting component”, paragraph 0025), wherein the processor acquires the floodlighting timing of the first light (The electronic apparatus may be used to measure time of flight (ToF) in coordination with a light-emitting component, paragraphs 0019, 0023 and 0025.).

	Consider claim 15, and as applied to claim 13 above, Palubiak further teaches the control circuitry (112) is configured to: set the on-resistance to the first value by the first reset circuitry (102, 104) after the photodetection element detects light (e.g. after t4 in figure 7); and set the on-resistance to the second value by the second reset circuitry (106) based on a voltage at the terminal (VA) of the photodetection apparatus (“before SPAD node VA is completely reset (e.g., completely pulled low), SPAD node VA is pulled high by the third incident photon.  Since node VA and node VPD are both pulled high, quench reset logic 112 (in FIG. 4) may turn off transistor 102 to enable quenching using the first reset path and to turn on transistor 106 to enable reset using the second reset path” paragraph 0059).

	Consider claim 16, and as applied to claim 13 above, Palubiak further teaches
A) low after detection of the first photon at t2 in figure 1, paragraph 0057), and sets the on-resistance to the first value by the first reset circuitry (102, 104) after holding the terminal of the photodetection element at the first voltage, and sets the on-resistance to the second value by the second reset circuitry (106) after the first reset circuitry (102, 104) sets the on-resistance to the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraphs 0040 and 0059, see figure 7).

	Consider claim 17, and as applied to claim 16 above, Palubiak further teaches the control circuitry (112) comprises voltage hold circuitry (see the circuitry in figure 5) to hold the terminal (VA) of the photodetection element (24) at the first voltage for a predetermined duration (e.g. until a next photon is received at t3 in figure 7) in response to that the terminal (VA) of the photodetection element (24) is set at a second voltage different from the first voltage after the photodetection element detects light (i.e. after the terminal (VA) is set high after the first photon is detected at t2 in figure 7).

	

	Consider claim 20, Palubiak teaches:

	detecting light (e.g. at t4 in figure 7) by a photodetection element (SPAD, 24, figure 4, paragraphs 0036 and 0018); 
	setting on-resistance between a first voltage node (i.e. ground, 28) and a terminal (VA) of the photodetection apparatus (figure 4) to a first value by a first reset circuitry (i.e. including transistors 102 and 104) to select whether to set the on-resistance to the first value (i.e. via control signal VQ); and setting the on-resistance to a second value (i.e. via control signal VR2) by a second reset circuitry (i.e. including transistor 106) to select whether to set the on-resistance to the second value smaller than the first value (“transistor 102 may be disabled and transistor 106 may be enabled to use the second path.  By doing so, the quench resistance along the first path is raised, and the quench resistance along the second path is lowered, thereby switching from the first path to the second path to perform recovery (e.g., reset) operations using transistor 106”, paragraphs 0040 and 0059, figure 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Palubiak (US 2020/0252564) in view of Nishino (US 2020/0296313).

	Consider claim 5, and as applied to claim 1 above, Palubiak further teaches that the first reset circuitry (102, 104) comprises: a quenching transistor (104) coupled between the SPAD (24) and a voltage supply terminal (28, paragraph 0036) and a first switch (transistor, 102) to select whether to feed a predetermined current from the quenching transistor (104) to the terminal of the photodetection element (24, see figure 4, paragraphs 0039 and 0040), and the second reset circuitry (106) comprises: a second switch (transistor 106) to select whether to make conductive between the first A) of the photodetection element (see figure 4, paragraph 0040).
	Palubiak teaches performing passive quenching (see paragraphs 0065 and 0071).  However, Palubiak does not explicitly teach that the quenching transistor (104) is a current source to output a predetermined current.
	Nishino similarly teaches a photodetection apparatus (figure 1) comprising a photodetection element (11) and a quenching transistor (12), paragraphs 0046-0049.
	However, Nishino additionally teaches that the quenching transistor (12) is “a current source operating in a saturation region, works as a quenching resistance that performs passive quenching” (paragraph 0049).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the quenching transistor taught by Nishino be a current source to output a predetermined current as taught by Palubiak as this only involves combing prior art elements according to known methods to yield predictable results such as enabling quenching (Nishino, paragraph 0049) and accurate distance measurement (Nishino, paragraph 0011). 

	Consider claim 6, and as applied to claim 5 above, Palubiak further teaches that the control circuitry (112) switches the first switch (102) to feed the predetermined current from the quenching transistor (104) to the terminal (VA) of the photodetection element (24) when the photodetection element (24) detects light, so that a voltage at the terminal of the photodetection element (24) varies by a predetermined voltage (e.g. via control signal VQ after the photon is detected at t2 in figure 7, paragraphs 0055-0058), A) of the photodetection element (24) after feeding the predetermined current from the quenching transistor (104) to the terminal (VA) of the photodetection element (e.g. according to VR2 going high after t4 in figure 7, paragraphs 0059 and 0060).
	Palubiak does not explicitly teach that the predetermined current is from a current source.  However, this is taught by the combination of Palubiak and Nishino (see claim 5 rationale).

	Consider claim 8, and as applied to claim 5 above, Palubiak further teaches that the control circuitry (112) continuously switches the first switch (102) to feed the predetermined current from the quenching transistor (104) to the terminal (VA) of the photodetection element (24) when the photodetection element (24) detects light while the first reset circuitry (102, 104) is setting the on-resistance to the first value (see VQ between T1 and T4 in figure 7, paragraphs 0054-0059).
	Palubiak does not explicitly teach that the predetermined current is from a current source.  However, this is taught by the combination of Palubiak and Nishino (see claim 5 rationale).

	Consider claim 9, and as applied to claim 5 above, Palubiak further teaches that the control circuitry (112) sets the terminal of the photodetection element (24) at a first voltage at a moment at which a voltage of the terminal of the photodetection element (24) reaches a predetermined voltage or lower when the photodetection element (24) R2, see figure 7, paragraphs 0059 and 0060), and sets the on-resistance to the first value by the first reset circuitry (102, 104) after setting the terminal of the photodetection element (24) at the first voltage (i.e. when VQ returns high after t4, figure 7, paragraphs 0059 and 0060), and sets the on-resistance to the second value by the second reset circuitry (106) after setting the on-resistance to the first value (For instance, in figure 7, the on-resistance is set to the second value via VR2 going high after t4 in figure 7, which is after setting the on-resistance to the first value by VQ being set high between t1 and t3 in figure 7.).

	Consider claim 18, and as applied to claim 13 above, Palubiak further teaches that the first reset circuitry (102, 104) comprises: a quenching transistor (104) coupled between the SPAD (24) and a voltage supply terminal (28, paragraph 0036) and a first switch (transistor, 102) to select whether to feed a predetermined current from the quenching transistor (104) to the terminal of the photodetection element (24, see figure 4, paragraphs 0039 and 0040), and the second reset circuitry (106) comprises: a second switch (transistor 106) to select whether to make conductive between the first voltage node (28) and the terminal (VA) of the photodetection element (see figure 4, paragraph 0040).

	Nishino similarly teaches a photodetection apparatus (figure 1) comprising a photodetection element (11) and a quenching transistor (12), paragraphs 0046-0049.
	However, Nishino additionally teaches that the quenching transistor (12) is “a current source operating in a saturation region, works as a quenching resistance that performs passive quenching” (paragraph 0049).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the quenching transistor taught by Nishino be a current source to output a predetermined current as taught by Palubiak as this only involves combing prior art elements according to known methods to yield predictable results such as enabling quenching (Nishino, paragraph 0049) and accurate distance measurement (Nishino, paragraph 0011). 

	Consider claim 19, and as applied to claim 18 above, Palubiak further teaches that the control circuitry (112) switches the first switch (102) to feed the predetermined current from the quenching transistor (104) to the terminal (VA) of the photodetection element (24) when the photodetection element (24) detects light, so that a voltage at the terminal of the photodetection element (24) varies by a predetermined voltage (e.g. via control signal VQ after the photon is detected at t2 in figure 7, paragraphs 0055-0058), and switches the second switch (106) to make conductive between the first voltage node (28) and the terminal (VA) of the photodetection element (24) after feeding the A) of the photodetection element (e.g. according to VR2 going high after t4 in figure 7, paragraphs 0059 and 0060).
	Palubiak does not explicitly teach that the predetermined current is from a current source.  However, this is taught by the combination of Palubiak and Nishino (see claim 5 rationale).

Prior Art
	The Examiner is unable to determine the scope of claim 11 due to the indefiniteness thereof.  However, Palubiak (US 2020/0252564) further teaches that the photodetection element is an avalanche photodiode (SPAD, 24, paragraphs 0036 and 0018), and the first reset circuitry (102, 104) and the second reset circuitry (106) are connected in parallel between an anode of the avalanche photodiode (24) and a second voltage node (ground, 28, see figure 4) lower in voltage than another voltage node (e.g. VHV, 30, paragraph 0030, see figure 4).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

Consider claim 7, and as applied to claim 5 above, Palubiak further teaches that the first switch (102) is a first transistor (see figure 4) to select whether to feed the predetermined current from the quenching transistor (104) to the terminal (VA) of the photodetection element (24, see figure 4); the second switch (106) is a second transistor (see figure 4) to select whether to make conductive between the first voltage node (28) and the terminal (VA) of the photodetection element (24, see figure 4); the control circuitry (112) outputs a first control signal (VQ) to control a gate voltage of the first transistor (102, paragraph 0040) and a second control signal (VR2) to control a gate voltage of the second transistor (106, paragraph 0040).
	However, the prior art of record does not teach nor reasonably suggest that the photodetection apparatus further comprises: a first level shifter to convert a voltage level of the first control signal and input the converted first control signal to a gate of the first transistor; and a second level shifter to convert a voltage level of the second control signal and input the converted second control signal to a gate of the second transistor, in combination with the other elements recited in claims 7, 5 and 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andreou et al. (US 2017/0131143) teaches a photodetection apparatus (figure 15) comprising a SPAD (D1) and first reset circuitry (M1, M2) and second reset circuitry (M3).
Deane (US 2015/0285625) teaches a photodetection apparatus having two reset paths (see figure 2).
Lilic et al. (US 2020/0182692) teaches a photodetection apparatus having two quenching paths (see figure 2C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696